DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

            Claims 1 – 4 are allowed.

            The following is a statement of reasons for the indication of allowable subject matter: 
           Re independent claims 1 and 4, the prior art of record, specifically Honma et al (US 2017/0205502) teaches of an estimating method for an estimating device that includes an antenna, the antenna including M transmission antenna elements (#21A, Fig.7) and N reception antenna elements (#21B, Fig.7), where M and N are each a natural number of two or more (Fig.7), the estimating method comprising: transmitting transmission signals to a target region using the M transmission antenna elements (transmission wave, Figures 8 and 10); receiving, by the N reception antenna elements, reception signals that include one or more reflection signals (reflection wave, Figures 8 and 10) resulting from one or more of the transmission signals transmitted from the M transmission antenna elements being reflected by at least one living body (#50, Fig.8); 

           However, none of the cited prior art alone or in combination provides the motivation to teach: “calculating an extended steering vector by changing a dimension of the steering vector to a dimension that is identical to a dimension of the correlation matrix vector; estimating a living-body signal intensity vector by performing compressed sensing for an unknown value that is the living-body signal intensity vector using the correlation matrix vector and the extended steering vector, the living-body signal intensity vector being included in the correlation matrix vector, and corresponding to an intensity of a signal from the at least one living body located in at least one region among the plurality of regions; and estimating, among a plurality of components constituting the living-body signal intensity vector, a total number of one or more components each having a value greater than or equal to a predetermined threshold to be a total number of the at least one living body, and one or more positions of one or more regions corresponding to the one or more components among the plurality of regions to be one or more estimated positions of the at least one living body.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633